 



Exhibit 10dd

EMPLOYMENT AGREEMENT

     EMPLOYMENT AGREEMENT, dated as of April 1, 2000 (the “Commencement Date”),
by and between Progress Lighting Inc., a Delaware corporation, with its
principal office at 101 Corporate Drive, Suite L, Spartanburg, SC 29303-5007
(the “Company”), an entity managed within the Lighting Corporation of America
Business Unit (“LCA”) of U.S. Industries, Inc. (“USI”) and Scott H. Muse,
residing at 5 Red Gold Court, Greer, SC 29650 (“Executive”).

W  I  T  N  E  S  S  E  T  H:

     WHEREAS, the Company desires to continue to employ Executive as President
of the Company, and Lighting Corporation of America desires to retain Executive
in the position of President and Chief Executive Officer of the United
States-based operations of LCA (“President — LCA US”); and

     WHEREAS, Executive desires to enter into this agreement (the “Agreement”)
as to the terms of his employment by the Company and his position with LCA.

     NOW, THEREFORE, in consideration of the promises and mutual covenants
contained herein and for other good and valuable consideration, the parties
agree as follows:

     1. Term of Employment. Except for earlier termination as provided in
Section 7 hereof, Executive’s employment under this Agreement shall be for a
one-year term (the “Initial Term”) commencing on the Commencement Date. Subject
to Section 7

1



--------------------------------------------------------------------------------



 



hereof, the Initial Term shall be automatically extended for additional terms of
successive one (1) year periods (the “Additional Term”) unless the Company, LCA
or Executive gives written notice to all parties at least ninety (90) days prior
to the expiration of the initial Term or the then current Additional Term of the
termination of Executive’s employment hereunder at the end of such current term.
(The Initial Term and any Additional Term(s) shall hereinafter be referred to as
the “Employment Term”.)

     2. Positions. (a) Executive shall continue to serve as the President of the
Company as well as a senior executive of LCA, initially in the position of
President. If requested by the Board of Directors of the Company (the “Board”)
or the Chairman of LCA (the “Chairman”), the Executive shall also serve as an
executive officer or director of subsidiaries and a director of associated
companies of the Company without additional compensation and subject to any
policy of the Compensation Committee of USI’s Board of Directors (the
“Compensation Committee”) with regard to retention or turnover of the director’s
fees.

     (b) Executive shall report to the Chairman and shall have such duties and
authority consistent with his then position as shall be assigned to him from
time to time by the Board or the Chairman.

     (c) During the Employment Term, Executive shall devote substantially all of
his business time and efforts to the performance of his duties hereunder and use
his best efforts in such endeavors; provided, however, that Executive shall be
allowed, to the extent that such activities do not materially interfere with the
performance of his duties and

2



--------------------------------------------------------------------------------



 



responsibilities hereunder, to manage his passive personal investments and to
serve on corporate, civic, or charitable boards or committees. Notwithstanding
the foregoing, the Executive shall not serve on any corporate board of directors
if such service would be inconsistent with his fiduciary responsibilities to the
Company, LCA or USI and in no event shall Executive serve on any such board
unless approved in writing by the Chief Executive Officer.

     3. Base Salary. During the Employment Term, the Company shall pay Executive
a base salary at the annual rate of not less than $265,000. Base salary shall be
payable in accordance with the usual payroll practices of the Company.
Executive’s Base Salary shall be subject to annual review by the Board or its
designee (commencing with 2001) and may be increased, but not decreased, from
time to time. The base salary as determined as aforesaid from time to time shall
constitute “Base Salary” for purposes of this Agreement.

     4. Incentive Compensation. (a) Bonus. For each fiscal year or portion
thereof during the Employment Term, Executive shall be eligible to participate
in an annual bonus plan of the Company or a subsidiary (or subsidiaries)
thereof, in accordance with, and subject to the terms of, such plan, that
provides an annualized cash bonus opportunity with a target bonus potential
equal to at least sixty-five percent (65%) of Base Salary (the “Target Bonus”).

3



--------------------------------------------------------------------------------



 



     (b) Long Term Compensation/SERP Benefits. Executive shall continue to be
eligible to participate in any long-term incentive compensation plans or
supplemental executive retirement plans made available to executive officers of
the Company and LCA.

     (c) Other Compensation. The Company or LCA may award to Executive such
other bonuses and compensation as it deems appropriate and reasonable.

     5. Employee Benefits and Vacation. (a) During the Employment Term,
Executive shall be entitled to participate in all pension, retirement, savings,
long-term incentive compensation, welfare and other employee benefit plans and
arrangements and fringe benefits and perquisites generally maintained by the
Company from time to time for the benefit of executives of the Company, in
accordance with their respective terms as in effect from time to time (other
than any special arrangement entered into with an executive).

     (b) During the Employment Term, Executive shall be entitled to vacation
each year in accordance with the Company’s policies in effect from time to time,
but in no event less than four (4) weeks paid vacation per calendar year. The
Executive shall also be entitled to such periods of sick leave as is customarily
provided by the Company for its senior executive employees.

     6. Business Expenses. The Company or LCA shall reimburse Executive for the
travel, entertainment and other business expenses incurred by Executive in the

4



--------------------------------------------------------------------------------



 



performance of his duties hereunder, in accordance with the Company’s policies
as in effect from time to time.

     7 . Termination. (a) The employment of Executive under this Agreement shall
terminate upon the occurrence of any of the following events:

     (i) the death of the Executive;

     (ii) the termination of the Executive’s employment by the Company due to
the Executive’s Disability pursuant to Section 7(b) hereof;

     (iii) the termination of the Executive’s employment by the Company without
Cause or by the Company in accordance with Section 1 hereof;

     (iv) the termination of employment by the Executive upon ninety (90) days’
prior written notice at any time after the end of the Initial Term or by the
Executive in accordance with Section 1 hereof;

     (v) the termination of the Executive’s employment by the Company for Cause
pursuant to Section 7(d);

     (vi) The retirement of the Executive by the Company at or after his
sixty-fifth (65th) birthday to the extent such termination is specifically
permitted as a stated exception from applicable federal and state age
discrimination laws based on position and retirement benefits.

5



--------------------------------------------------------------------------------



 



     (b) Disability. If, by reason of the same or related physical or mental
reasons, Executive is unable to carry out his material duties pursuant to this
Agreement for more than six (6) months in any twelve (12) consecutive month
period, the Company may terminate Executive’s employment for Disability upon
thirty (30)days prior written notice, by a Notice of Disability Termination, at
any time thereafter during such twelve (12) month period in which Executive is
unable to carry out his duties as a result of the same or related physical or
mental illness. Such termination shall not be effective if Executive returns to
the full time performance of his material duties within such thirty (30) day
notice period. If Executive is eligible for disability payments prior to said
termination under any disability plan sponsored by the Company, his Base Salary
shall be reduced by the amount of such disability payments.

     (c) Cause. Subject to the notification provisions of Section 7(d) below,
Executive’s employment hereunder may be terminated by the Company for Cause. For
purposes of this Agreement, the term “Cause” shall be limited to (i) willful
misconduct by Executive with regard to the business, assets or employees of the
Company; (ii) the refusal or willful failure of Executive to attempt to follow
the proper written direction of the Board or the Chairman, provided that the
foregoing refusal or willful failure shall not be “Cause” if Executive in good
faith believes that such direction is illegal or, if applicable, a violation of
the USI Code of Business Conduct, and promptly so notifies the Board or the
Chairman; (iii) continuing refusal or willful failure by the Executive to
attempt to perform the duties required of him hereunder (other than any such
failure resulting from incapacity due to physical or mental illness) after a
written demand for substantial performance is delivered

6



--------------------------------------------------------------------------------



 



to the Executive by the Board or the Chairman or the Chief Executive Officer of
the Company which specifically identifies the manner in which it is believed
that the Executive has substantially and continually refused to perform his
duties hereunder; (iv) the Executive pleading nolo contendere to, or being
convicted of, a felony (other than a traffic infraction); (v) the breach by
Executive of any fiduciary duty owed by Executive to the Company; or
(vi) Executive’s dishonesty, misappropriation or fraud with regard to the
Company (other than good faith expense account disputes).

     (d) Notice of Termination for Cause. A Notice of Termination for Cause
shall mean a notice that shall indicate the specific termination provision in
Section 7(c) relied upon and shall set forth in reasonable detail the facts and
circumstances which provide for a basis for Termination for Cause. The date of
termination for a Termination for Cause shall be the date indicated in the
Notice of Termination. Any purported Termination for Cause which is held by a
court not to have been based on the grounds set forth in this Agreement or not
to have followed the procedures set forth in this Agreement shall be deemed a
Termination by the Company without Cause.

     8. Consequences of Termination of Employment. (a) Death. If Executive’s
employment is terminated during the Employment Term by reason of Executive’s
death, the employment period under this Agreement shall terminate without
further obligations to the Executive’s legal representatives under this
Agreement or otherwise except for: (i) any compensation earned but not yet paid,
including without limitation, any declared but unpaid bonus for the prior fiscal
year, any amount of Base Salary earned but unpaid, any accrued vacation pay
payable pursuant to the Company’s

7



--------------------------------------------------------------------------------



 



policies and any unreimbursed business expenses payable pursuant to Section 6,
which amounts shall be promptly paid in a lump sum to Executive’s estate; and
(ii) any other amounts or benefits owing to Executive under the then applicable
employee benefit plans, long term incentive plans and programs or equity plans
of the Company, which shall be paid in accordance with such plans and programs.

     (b) Disability. If Executive’s employment, pursuant to this Agreement, is
terminated by reason of Executive’s Disability, Executive shall be entitled to
receive the payments and benefits to which his representatives would be entitled
in the event of a termination of employment by reason of his death (other than
life insurance benefits). Executive shall thereafter be eligible for disability
benefits and entitlements, if any, pursuant to the Company’s human resource
policies and employee benefit programs.

     (c) Termination by the Company without Cause or by the Company by
Nonextension of Employment Term. If Executive’s employment with the Company is
terminated by the Company without Cause or by the Company pursuant to Section 1
hereof (except as provided in Section 7(a)(vi) hereof), the Company shall have
no further obligations to the Executive under this Agreement or otherwise,
except that, subject to Sections 8(e), 9 and 10 hereof, Executive shall be
entitled to receive (A) equal monthly payments, of an amount equal to
(i)one-twelfth of Executive’s then Base Salary plus (ii) one-twelfth of
Executive’s Target Bonus, but off the employee payroll, for a period of twelve
(12) months following the date of his termination, (B) within five (5) days
after such termination (i) any unreimbursed business expenses payable pursuant
to Section 6; and (ii) any Base Salary through the date of termination, and
accrued vacation pay payable

8



--------------------------------------------------------------------------------



 



pursuant to the Company’s policies; (C) any other amounts or benefits previously
accrued on behalf of the Executive under the then applicable employee benefit
plans, long term incentive plans or programs of the Company and LCA and paid in
accordance with such plans and programs; any vested benefit pursuant to the
Company, LCA or USI equity plans and paid in accordance with such plans and
programs; and (D) payment by the Company of the premiums for the Executive and
his dependents health coverage for one year under the Company’s health plans
which cover the senior executives of the Company or materially similar benefits.
Payments under (D) above may at the discretion of the Company be made by
continuing participation of Executive in the plan as a terminee, by paying the
applicable COBRA premium for Executive and his dependents, or by covering
Executive and his dependents under substitute arrangements. Notwithstanding the
foregoing, “Termination by the Company without Cause” shall include a required
reassignment to a location more than 50 miles from Executive’s office or
residence following the sale or transfer of substantially all of the Company’s
assets, or 51% or more of the Company’s outstanding shares of common stock, to
an entity not affiliated with U.S. Industries, Inc.

     (d) Termination with Cause or Voluntary Resignation or Notice of
Nonextension of the Employment Term by Executive or Retirement. If Executive’s
employment hereunder is terminated (i) by the Company for Cause, (ii) by the
Executive by giving notice of nonextension of the Employment Term pursuant to
Section 1 hereof, (iii) voluntarily by the Executive or (iv) by the Company
pursuant to Section 7(a)(vi) hereof, the Executive shall be entitled to receive
only his Base Salary through the date of termination

9



--------------------------------------------------------------------------------



 



and any unreimbursed business expenses payable pursuant to Section 6. Any
Executive’s rights under any benefit plan of the Company or any equity plan of
the Company, LCA or USI following such termination of employment shall be
determined in accordance with the provisions of the applicable benefit or equity
plan.

     (e) Release. Executive agrees that, as a condition to receiving the
payments and benefits provided under Section 8(c) (other than payments provided
under Section 8(c)(B)), he will execute and deliver to the Company a release,
promptly following his final day of employment with the Company, of all claims
of any kind against the Company and its affiliates (including, without
limitation, any civil rights claim) and their officers, directors and employees,
in such form as reasonably requested by the Company.

     9. No Mitigation; Set-Off. In the event of any termination of employment
under Section 8, Executive shall be under no obligation to seek other employment
and, subject to Section 10 below, there shall be no offset against any amounts
due Executive under this Agreement on account of any remuneration attributable
to any subsequent employment that Executive may obtain. Any amounts due under
Section 8 are in the nature of severance payments, or liquidated damages, or
both, and are not in the nature of a penalty. Such amounts are inclusive, and in
lieu of any amounts payable under any other salary continuation or cash
severance arrangement of the Company and to the extent paid or provided under
any other such arrangement shall be offset from the amount due hereunder. The
Company shall have no obligations to Executive upon a termination of employment
except as provided in Section 8. If the Executive dies while receiving payments
under Section 8(c), any remaining payments shall be paid to Executive’s estate.

10



--------------------------------------------------------------------------------



 



     10. Confidential Information, Non-Competition and Non-Solicitation of the
Company. (a) (i) Executive acknowledges that as a result of his employment by
the Company, the Executive will obtain secret and confidential information as to
the Company and its affiliates, create relationships with customers, suppliers
and other persons dealing with the Company and its affiliates, and the Company
and its affiliates will suffer substantial damage, which would be difficult to
ascertain, if Executive should use such confidential information or take
advantage of such relationships and that because of the nature of the
information that will be known to Executive and the relationships created it is
necessary for the Company, LCA and its affiliates to be protected by the
prohibition against Competition as set forth herein, as well as the
Confidentiality restrictions set forth herein.

          (ii) Executive acknowledges that the retention of nonclerical
employees employed by the Company or LCA and its affiliates in which the Company
and its affiliates have invested training and depends on for the operation of
their businesses is important to the businesses of the Company and its
affiliates, that Executive will obtain unique information as to such employees
as an executive of the Company and will develop a unique relationship with such
persons as a result of being an executive of the Company and, therefore, it is
necessary for the Company and its affiliates to be protected from the
Executive’s Solicitation of such employees as set forth below.

          (iii) Executive acknowledges that the provisions of this Agreement are
reasonable and necessary for the protection of the businesses of the Company and
its affiliates and that part of the compensation paid under this Agreement and
the agreement

11



--------------------------------------------------------------------------------



 



to pay severance in certain instances is in consideration for the agreements in
this Section 10.

     (b) Competition shall mean: (i) participating, directly or indirectly, as
an individual proprietor, partners, stockholder, officer, employee, director,
joint venturer, investor, lender, consultant or in any capacity whatsoever,
within the United States of America, in a business in competition with any
business conducted by the Company or LCA, provided, however, that such
participation shall not include (i) the mere ownership of not more than one
percent (1%) of the total outstanding stock of a publicly held company; or (ii)
any activity engaged in with the prior written approval of the Board.

     (c) Solicitation shall mean: recruiting, soliciting or inducing, of any
nonclerical employee or employees of the Company or its affiliates to terminate
their employment with, or otherwise cease their relationship with, the Company
or its affiliates or hiring or assisting another person or entity to hire any
nonclerical employee of the Company or its affiliates or any person who within
six (6) months before had been a nonclerical employee of the Company or its
affiliates and were recruited or solicited for such employment or other
retention while an employee of the Company or affiliate. Solicitation shall not
include the recruiting of clerical or non-managerial employees of the Company or
its affiliates, not known to Executive, who respond to public advertised
solicitations for prospective employees or independent contractors.

     (d) If any restriction set forth with regard to Competition or Solicitation
is found by any court of competent jurisdiction, or an arbitrator, to be
unenforceable because

12



--------------------------------------------------------------------------------



 



it extends for too long a period of time or over too great a range of activities
or in too broad a geographic area, it shall be interpreted to extend over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable. If any provision of this Section 10 shall be declared to be
invalid or unenforceable, in whole or in part, as a result of the foregoing, as
a result of public policy or for any other reason, such invalidity shall not
affect the remaining provisions of this Section which shall remain in full force
and effect.

     (e) During and after the Employment Term, Executive shall hold in a
fiduciary capacity for the benefit of the Company and its affiliates all secret
or confidential information, knowledge or data relating to the Company and its
affiliates, and their respective businesses, including any confidential
information as to customers of the Company and its affiliates, (i) obtained by
Executive during his employment by the Company and its affiliates and (ii) not
otherwise public knowledge or known within the applicable industry (other than
by acts by Executive in violation of this Agreement). The Executive shall not,
without prior written consent of the Company, unless compelled pursuant to the
order of a court or other governmental or legal body having jurisdiction over
such matter, communicate or divulge any such information, knowledge or data to
anyone other than the Company and those designated by it. In the event Executive
is compelled by order of a court or other governmental or legal body to
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those designated by it, he shall promptly notify the
Company of any such order and he shall cooperate fully with the Company in
protecting such information to the extent

13



--------------------------------------------------------------------------------



 



possible under applicable law and the Company shall reimburse Executive for
reasonable out-of-pocket expenses in connection with such assistance to, and
cooperation with, the Company.

     (f) Upon termination of his employment with the Company and its affiliates,
or at any time as the Company may request, the Executive will promptly deliver
to the Company all documents (whether prepared by the Company, an affiliate, the
Executive or a third party) relating to the Company, an affiliate or any of
their businesses or property which he may possess or have under his direction or
control. Notwithstanding the foregoing, Executive may retain copies of
Executive’s personal (i) employee benefit statements, (ii) expense reimbursement
reports, (iii) tax and earnings reports, and (iv) executed employment-related
agreements.

     (g) During the Employment Term and for one (1) year following a termination
of Executive’s employment for any reason whatsoever, whether by the Company or
by Executive and whether or not for Cause or non-extension of the Employment
Term, Executive will not enter into Competition with the Company or its
affiliates. Furthermore, in the event of any termination of Executive’s
employment for any reason whatsoever, whether by the Company or by the Executive
and whether or not for Cause or non-extension of the Employment Term, the
Executive for one (1) year thereafter will not violate paragraph (c) above.

     (h) In the event of a breach or potential breach or threatened breach of
this Section 10, the Executive acknowledges that the Company, LCA and its
affiliates will

14



--------------------------------------------------------------------------------



 



be caused irreparable injury and that money damages may not be an adequate
remedy and agree that the Company and its affiliates shall be entitled to
injunctive relief (in addition to its other remedies at law) to have the
provisions of this Section 10 enforced. It is hereby acknowledged that the
provisions of this Section 10 are for the benefit of the Company, LCA and all of
the affiliates of the Company and each such entity may enforce the provisions of
this Section 10 and only the applicable entity can waive the rights hereunder
with respect to its confidential information and employees.

     (i) Furthermore, in the event of breach of this Section 10 by the
Executive, the Company shall suffer substantial damages that may be difficult to
measure. Accordingly, the parties agree that as liquidated damages, and not a
penalty, in the event of breach of the Section 10 by Executive while he is
receiving amounts under Section 8(c) hereof, Executive shall not be entitled to
receive any future amounts pursuant to Section 8(c) hereof.

     11. Executive’s Representation. The Executive represents and warrants to
the Company and LCA that there is no legal impediment to his performing his
obligations under this Agreement and neither entering into this Agreement nor
performing his contemplated service hereunder will violate any agreement to
which he is a party or any other legal restriction.

15



--------------------------------------------------------------------------------



 



     12. Miscellaneous.

     (a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to
principles of conflict of laws.

     (b) Entire Agreement/Amendments. This Agreement and the instruments
contemplated herein, contain the entire understanding of the parties with
respect to the employment of Executive by the Company and supersedes any policy
of the Company with regard to severance payments and any prior agreements
between the Company and Executive with regard to employment or severance. There
are no restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein and therein. This Agreement may not be altered,
modified, or amended except by written instrument signed by the parties hereto.

     (c) No Waiver. The failure of a party to insist upon strict adherence to
any term of this Agreement on any occasion shall not be considered a waiver of
such party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement. Any such
waiver must be in writing and signed by Executive or an authorized officer of
the Company, as the case may be.

     (d) Assignment. This Agreement shall not be assignable by Executive. This
Agreement shall be assignable by the Company only to either an entity which is
owned, directly or indirectly, in whole or in part by the Company or by any
successor to

16



--------------------------------------------------------------------------------



 



the Company or an acquiror of all or substantially all of the assets of the
Company or LCA, provided such entity or acquiror promptly assumes all of the
obligations hereunder of the Company in a writing delivered to the Executive and
otherwise complies with the provisions hereof with regard to such assumption.
Upon such assignment and assumption, all references to the Company herein shall
be to the assignee entity or acquiror, as the case may be.

     (e) Successors; Binding Agreement. This Agreement shall inure to the
benefit of and be binding upon the personal or legal representatives, executors,
administrators, successors, heirs, distributees, and devisees legatees and
permitted assignees of the parties hereto.

     (f) Communications. For the purpose of this Agreement, notices and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given (i) when faxed or delivered by hand,
provided there is documentation of delivery, or (ii) two business days after
being mailed by United States registered or certified mail, return receipt
requested, postage prepaid, addressed to the respective addresses set forth on
the initial page of this Agreement, provided that all notices to the Company
shall be directed to the attention of the Secretary of the Company with a copy
to the General Counsel of LCA and USI, or to such other address as any party may
have furnished to the other in writing in accordance herewith. Notice of change
of address shall be effective only upon receipt.

17



--------------------------------------------------------------------------------



 



     (g) Withholding Taxes. The Company may withhold from any and all amounts
payable under this Agreement such Federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

     (h) Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of Executive’s employment to the extent
necessary to the agreed preservation of such rights and obligations.

     (i) Counterparts. This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

     (j) Headings. The headings of the sections contained in this Agreement are
for convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

          For: Progress Lighting Inc. (the “Company”)           -s- Craig C.
Sergeant   6/20/00    

--------------------------------------------------------------------------------

    Craig C. Sergeant
Director           -s- Scott H. Muse   6/15/00    

--------------------------------------------------------------------------------

    Scott H. Muse (the “Executive”) Date       Agreed: On behalf of
Lighting Corporation of America (“LCA”)           -s- Craig C. Sergeant  
6/20/00

--------------------------------------------------------------------------------

Craig C. Sergeant
Chairman & Chief Executive Officer           Agreed: On behalf of
U.S. Industries, Inc. (“USI”)           -s- Dorothy E. Sander

--------------------------------------------------------------------------------

Dorothy E. Sander
Sr. Vice President    

19